IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,445


EX PARTE ALEJANDRO HERNANDEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 74508-168 IN THE 168TH

DISTRICT COURT OF EL PASO COUNTY



 Per curiam.


O P I N I O N



 Applicant was convicted of murder and punishment was assessed at confinement
for ninety-nine years.  This conviction was affirmed.   Hernandez v. State, No. 08-94-355-CR, (Tex.App. - El Paso, delivered August 15, 1996, no pet.).
	Applicant contends that his trial counsel was ineffective.  The trial court entered
detailed findings of fact, concluding that trial counsel was ineffective in failing to call a
witness to testify that another person had committed this offense, and in failing to
impeach the only witness who connected Applicant to this offense.  The court has
recommended that relief be granted, and the State has concurred in these findings.
	Therefore, Applicant is entitled to relief.  The judgment in cause number 74508-168 in the 168th Judicial District Court of El Paso County is set aside, and Applicant is
remanded to the custody of the El Paso County Sheriff to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.
DELIVERED: June 21, 2006
DO NOT PUBLISH